DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group VIII, claims 1-8 ( a method for coupling a first molecule to a second molecule in a click ligation reaction wherein both the first and second molecules are oligonucleotides), species (1) (the additional metal cations are alkaline metal cations, see claim 2) and  species (3) (the Cu-stabilizing ligand is at least THPTA or its analogs, see claims 4 and 5) in the reply filed on April 11, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicants believe the election of species requirement as to the metal cations is mooted by amendment of claim 1 requiring the presence of magnesium cations. In order to be fully responsive, Applicants elect, without traverse, alkaline earth metal cations. In response to the election of species requirement as it relates to the copper stabilizing ligand, Applicants elect, without traverse, tris(3-hydroxypropyltriazolylmethyl)amine (THPTA). Claims 1-18 read on the elected species. Insofar as the Office considers the restriction requirement set forth in the Office Action still applicable, Applicants traverse the restriction between Groups I, II, III, IV, V, VI, VII, VII, and XII on the following grounds. As amended, the claims in these groups cover processes in which the click ligation reaction is performed in the presence of Mg2+ cations. Neither Salunke nor the ’841 publication disclose any such click ligation process. Accordingly, Groups I, II, III, IV, V, VI, VII, and VII relate to the same general inventive concept under PCT Rule 13.1, the common special technical feature being the inclusion of Mg2+ cations. Applicants respectfully submit that restriction between the different groups of molecules identified by the Office is not proper, for at least the reason that Group I-VIII represent sub-embodiments falling within the scope of the genus recited in claim 1. The Office divides each of the biomolecule classes recited in claim 7 as a separate invention, however, Applicants respectfully submit this listing is actually a Markush group of alternately useable types of molecules in the claimed click ligation process. For such claims, the Office should require election of species, not restriction of invention. In hopes that the Office agrees, Applicants provisionally elect as a species, without traverse, oligonucleotides for both the first and second molecules. Claims 1-18 read on this elected species. Applicants further traverse the restriction requirement as it pertains to Group XII (claim 15). This dependent claim sets out an additional step that is performed in addition to the steps recited in claim 1, and necessarily incorporates all the features of the invention of claim 1. Applicants have amended claim 15 to more clearly define the additional step, and respectfully request the restriction requirement as it pertains to this claim be withdrawn”. 
After carefully considering above arguments, the examiner agrees to combine Groups III (at least one of the first and second molecules is a biomolecule which is a nucleic acid, claims 1-8) with Group VIII. However, the above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive  toward the relaxation of same such that Groups I to VIII will be examined together. First, although applicant argued that “[A]pplicants respectfully submit that restriction between the different groups of molecules identified by the Office is not proper, for at least the reason that Group I-VIII represent sub-embodiments falling within the scope of the genus recited in claim 1. The Office divides each of the biomolecule classes recited in claim 7 as a separate invention, however, Applicants respectfully submit this listing is actually a Markush group of alternately useable types of molecules in the claimed click ligation process”, since nucleosides, nucleotides, amino acids, peptides, saccharides, lipids and nucleic acids including oligonucleotides are different products which have different properties and some of these products in claim 7 have different classifications, it is reasonable to divide these products into different restriction groups. Furthermore, applicant has no evidence to show why different products in a Markush group cannot be divide into different restriction groups. Second, although applicant argued that “[A]s amended, the claims in these groups cover processes in which the click ligation reaction is performed in the presence of Mg2+ cations. Neither Salunke nor the ’841 publication disclose any such click ligation process.”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reject claim 1 in view of prior arts of Brown et al., (US 2013/0046083 A1, published on February 21, 2013) and Volkin (US 2002/0156037 A1, published on October 24, 2002, see below rejection under 35 U.S. C. 103). Therefore, the requirement related to claims Groups I, II, IV to VII, and IX to XII is still deemed proper and is therefore made FINAL. Since new claims 16-18 have been added and now claim 15, which is directed to Group XII, is dependent on new claim 18, claims 1-8 and 15-18 will be examined. 

Specification
The disclosure is objected to because of the following informalities: (1) there are Figures 5A and 5B. However, Description Of The Figures only describes Figure 5; (2) there are several nucleotide sequences having more than 10 nucleotides in Figures 5A and 6. However, there are no SEQ ID Nos. for these nucleotide sequences in Figures 5A and 6 or Description Of The Figures related to Figures 5 and 6 does not describe these nucleotide sequences; and (3) there  are several nucleotide sequences having more than 10 nucleotides in pages 19, 21-24, 27, and 29. However, pages 19, 21-24, 27, and 29 do not have SEQ ID Nos. for these nucleotide sequences. 
Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informality: “characterized in that” should be “and wherein”. 
Claim 2 is objected to because of the following informality: “Li+,  K+, or Zn2+ are” should be “Li+,  K+, and Zn2+ is”. 
Claim 3 is objected to because of the following informality: “the Mg2+ is” should be “the Mg2+ cations are”. 
Claim 6 is objected to because of the following informality: “Cu” should be “a Cu catalyst”. 
Claim 7 or 8  is objected to because of the following informality: “the first and second molecules” should be “the first molecule and the second molecule”. 
Claim 8 is objected to because of the following informality: “A method” should be “The method”. 
Claim 16 is objected to because of the following informality: “the metal cation” should be “Mg2+ cations”. 
Claim 18 is objected to because of the following informality: “the first and the second molecules” should be “the first molecule and the second molecule”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected as vague and indefinite. Since claim 15 does not require that one of the first molecule and the second molecule is a RNA, it is unclear why the method of claim 18 can further comprise RNA amplification, RNA labelling, or RNA sequencing. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., (US 2013/0046083 A1, published on February 21, 2013) in view of Volkin (US 2002/0156037 A1, published on October 24, 2002). 
Regarding claims 1, 6-8, 15, and 18, Brown et al., teach a method for coupling a first molecule to a second molecule in a click ligation reaction, wherein the first molecule (ie., the one oligonucleotide) comprises a first click functional group which is an alkyne group, and the second molecule (ie., the second oligonucleotide) comprises a second click functional group, which is an azide group, the method comprising contacting the first molecule and the second molecule in a reaction mixture in the presence of a catalyst (ie., Copper (I)) as recited in claim 1 wherein the catalyst comprises a Cu catalyst as recited in claim 6, at least one of the first molecule and the second molecule is an oligonucleotide as recited in claim 7, at least one of the first molecule and the second molecule carries a detectable label (eg., fluorescent label) as recited in claim 8, further comprising DNA amplification wherein said DNA amplification is performed subsequent to the coupling of the first molecule to the second molecule as recited in claim 15 and both the first molecule and the second molecule are oligonucleotides as recited in claim 18 (see paragraphs [0005], [0031], [0054], [0076] to [0079], and claims 1-20). 
Brown et al., do not disclose that the click reaction is performed in the presence of Mg2+ cations as recited in claim 1 wherein the Mg2+ cations are contained in the click reaction mixture in an amount of 1 to 200 mmol/l as recited in claim 3, and the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l as recited in claim 16. 
Volkin teaches that Mg2+ ions increase DNA stability where the concentration of the Mg2+ ions used is 5-100 mM (5 to 100 mmol/l) (see paragraph [0141] and Figure 5). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 1, 3, and 16 by adding Mg2+ ions into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., and Volkin such that the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l. One having ordinary skill in the art has been motivated to do so because Volkin has shown that Mg2+ ions increase DNA stability where the concentration of the Mg2+ ions used is 5-100 mM (5 to 100 mmol/l) (see paragraph [0141] and Figure 5). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add Mg2+ ions into the copper-catalyzed click ligation reaction taught by Brown et al., such that the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l in view of prior arts of Brown et al., and Volkin in order to increase stability of the first molecule and the second molecule (ie., the one oligonucleotide and the second oligonucleotide) used in the click ligation reaction taught by Brown et al.. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., in view of Volkin as applied to claims 1, 3, 6-8, 15, 16, and 18 above, and further in view of Zhang et al., (US 2017/0073682 A1, priority date: September 11, 2015). 
The teachings of Brown et al., and Volkin have been summarized previously, supra. 
Brown et al., and Volkin do not disclose that at least one of Li+,  K+, and Zn2+ is further present in the click reaction mixture.
	Zhang et al., teach that K+ inhibits the activity of DNase I and related nuclease (see paragraph [0118]). 
	Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 2 by adding  K+ into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin, and Zhang et al.. One having ordinary skill in the art has been motivated to do so because Zhang et al., have shown that K+ inhibits the activity of DNase I and related nuclease (see paragraph [0118]). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add K+ into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin and Zhang et al., in order to protecting the oligonucleotides in the copper-catalyzed click ligation reaction taught by Brown et al., from DNase I and related nuclease cleavage.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., in view of Volkin as applied to claims 1, 3, 6-8, 15, 16, and 18 above, and further in view of Chan et al., (Organic Letters, 6, 2853-2855, 2004). 
The teachings of Brown et al., and Volkin have been summarized previously, supra. 
	Brown et al., and Volkin do not disclose that the reaction mixture comprises a Cu-stabilizing ligand as recited in claim 4 wherein the Cu-stabilizing ligand is selected from at tris(3-hydroxypropyltriazolylmethyl)amine, 2-(4-((bis((1 -(tert-buty1)- 1H-1,2,3- triazol-4-yl)methyl)amino)methyl)-1H-1,2,3-triazol-1-ylacetic acid, tris((1-benzyl-4- triazolyl)methyl) amine, 2-(4-((bis((1-(tert-butyl)- 1 H-1,2,3,-triazol-4- yl)methyl)amino)methyl)-1H-1,2,3-triazolyl-1-yl) ethyl sulfate, analogs thereof, and combinations thereof as recited in claim 17. 
Chan et al., teach to use tris((1-benzyl-4- triazolyl)methyl) amine (TBTA) as a Cu-stabilizing ligand in a copper-catalyzed click ligation reaction (see pages 2853 and 2854). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 4 and 17 by adding TBTA into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin, and Chan et al.. One having ordinary skill in the art has been motivated to do so because Chan et al., have successfully used tris((1-benzyl-4- triazolyl)methyl) amine (TBTA) as a Cu-stabilizing ligand in a copper-catalyzed click ligation reaction wherein TBTA is a powerful stabilizing ligand for copper(I), protecting it from oxidation and disproportionation, while enhancing its catalytic activity (see pages 2853 and 2854). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add TBTA into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin and Chan et al., in order to protecting copper(I) from oxidation and disproportionation in the copper-catalyzed click ligation reaction taught by Brown et al., while enhancing its catalytic activity. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., in view of Volkin and Chan et al., as applied to claims 1, 3, 4, 6-8, and 15-18 above, and further in view of Watanabe et al., (US 2012/0101266 A1, published on April 26, 2012). 
The teachings of Brown et al., Volkin and Chan et al., have been summarized previously, supra. 
	Brown et al., Volkin, and Chan et al., do not disclose that the Cu(I)-stabilizing ligand is contained in the click reaction mixture in an amount of 10 to 4000 µmol/l as recited in claim 5. 
Watanabe et al., teach that the yield of a click ligation reaction improves when the TBTA concentration is equal to or higher than 100 µM/L, and the yield is better when (TBTA concentration)/(Cu concentration) was 1/2 than 1 (see paragraph [0098]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 5 wherein the Cu(I)-stabilizing ligand such as TBTA is contained in the click reaction mixture in an amount of 10 to 4000 µmol/l (ie., 100 µmol/L) in view of prior arts of Brown et al., Volkin, Chan et al., and Watanabe et al.. One having ordinary skill in the art has been motivated to do so because Watanabe et al., have shown that the yield of a click ligation reaction improves when the TBTA concentration is equal to or higher than 100 µM/L, and the yield is better when (TBTA concentration)/(Cu concentration) was 1/2 than 1 (see paragraph [0098]). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add TBTA into the copper-catalyzed click ligation reaction taught by Brown et al., such that TBTA of the copper-catalyzed click ligation reaction is in a concentration of equal to or higher than 100 µM/L in view of prior arts of Brown et al., Volkin, Chan et al., and Watanabe et al., in order to increase the yield of the copper-catalyzed click ligation reaction taught by Brown et al.,

Conclusion
19.	No claim is allowed. 
20.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 8, 2021